Exhibit 99.1 CENTRAL BANCORP, INC. CONSOLIDATED FINANCIAL STATEMENTS CENTRAL BANCORP, INC. Garland, Texas CONSOLIDATED FINANCIAL STATEMENTS CONTENTS INTERIM FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) 5 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 9 CENTRAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS June 30, 2014 and December 31, 2013 (Dollars in thousands, except per share data) June 30, December 31, ASSETS (Unaudited) Cash and due from banks $ $ Interest bearing deposits in other banks Total cash and cash equivalents Securities available for sale Loans, net of allowance of $47,031 and $65,097 Loss share receivable and indemnification asset Accrued interest receivable Small Business Administration (SBA) receivable, net Bank owned life insurance Federal Home Loan Bank (FHLB) stock Other real estate owned, net of valuation reserve Premises and equipment, net Core deposit intangible Federal income tax receivable Deferred tax asset - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Rescinded stock obligation FHLB advances Accrued interest payable Subordinated debentures Deferred compensation Supplemental executive retirement plan Deferred tax liability - State income tax payable Accrued expenses and other liabilities Total liabilities Preferred stock (liquidation preference of $23,625 as of June 30, 2014 and December 31, 2013) Common stock ($1.00 par, 2,843,065 outstanding at June 30, 2014 and December 31, 2013) Additional paid-in capital Retained earnings Accumulated other comprehensive income(loss) ) Treasury stock, 8,983 shares at June 30, 2014 and December 31, 2013 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 CENTRAL BANCORP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three-month and six-month periods ended June 30, 2014 and 2013 (Dollars in thousands, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest income: Loans $ Securities Deposits in other banks Other 4 3 7 7 Total interest income Interest expense: Deposits FHLB advances 24 48 Subordinated debentures Rescinded stock obligation 32 Total interest expense Net interest income Provision (negative provision) for loan losses ) ) Net interest income after provision for loan losses Noninterest income (loss): Net loss on assets covered by FDIC loss shareagreements ) Gain on purchased credit impaired loans Service charges on deposit accounts Net servicing fees Gain on sale of loans (1 ) - - Gain on sale of securities - - Loss on disposal of premises and equipment ) - ) - Other Total noninterest income (loss) ) ) Noninterest expense: Salaries and employee benefits Occupancy and equipment Professional fees Data processing services Regulatory fees Loan and collection fees Other real estate owned, net ) ) ) Amortization of core deposit intangible Other Total noninterest expense Income (loss) before income tax expense ) ) Income tax expense (benefit) ) ) Net income (loss) ) ) Dividends and amortization on preferred stock ) Net income (loss) allocable to common stockholders $ ) $ $ ) $ See accompanying notes to consolidated financial statements. 4 CENTRAL BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) For the three-month and six-month periods ended June 30, 2014 and 2013 (Dollars in thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net income (loss) $ ) $ $ ) $ Other comprehensive income (loss): Unrealized holding gains (losses) on available-for-salesecurities: ) ) Reclassification adjustment for gains included in earnings during the period ) - ) - SERP actuarial gain, net - 45 - 92 Other comprehensive income (loss) before tax ) ) Tax effect ) ) Total other comprehensive income (loss) ) ) Comprehensive income (loss) $ ) $ $ $ See accompanying notes to consolidated financial statements. 5 CENTRAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Six-months ended June 30, 2014 and 2013 (Dollars in thousands, except per share data) (Unaudited) Common Shares Issued Preferred Stock Common Stock Treasury Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance, January 1, 2013 $ $ $ ) $ Net income - Other comprehensive loss - ) ) Cash dividends declared or accrued on preferred stock - ) - ) Amortization on preferred stock - ) - - Balance, June 30, 2013 ) Balance, January 1, 2014 ) ) Net loss - ) - ) Other comprehensive income - Cash dividends declared or accrued on preferred stock - ) - ) Amortization on preferred stock - 40 - - - ) - - Balance, June 30, 2014 $ $ $ ) $ See accompanying notes to consolidated financial statements. 6 CENTRAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Six-months ended June 30, 2014 and June 30, 2013 (Dollars in thousands, except per share data) (Unaudited) June 30, June 30, Operating activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operatingactivities: Depreciation and amortization Acquisition related accretion, net ) ) Securities amortization Gain on sales of securities ) - Gain on sale of other real estate owned ) ) Provision (negative provision) for loan losses ) Loss on disposal of premises and equipment 11 - Decrease (increase) in indemnification asset ) Valuation allowance on other real estate owned, net ) Deferred taxes ) 90 Valuation allowance on SBA receivable Bank owned life insurance ) ) Amortization of core deposit intangible Changes in operating assets and liabilities: Change in accrued interest receivable Change in federal income tax receivable - Change in other assets ) Change in accrued interest payable Change in accrued expenses and other liabilities ) Change in deferred compensation and retirement plan ) ) Net cash used in operating activities ) ) Investing activities Maturities and sales of securities available for sale Purchases of securities available for sale ) - Net decrease in loans Proceeds from sale of other real estate owned Loss share receivable and indemnification asset payments received - Net change in loss share receivable and indemnification asset ) ) Purchases of premises and equipment ) ) Purchase of FHLB stock (4 ) ) SBA receivable payments Net cash provided by (used in) investing activities ) Financing activities Net decrease in deposits ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ See accompanying notes to consolidated financial statements. 7 CENTRAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Six-months ended June 30, 2014 and June 30, 2013 (Dollars in thousands, except per share data) (Unaudited) June 30, June 30, Supplemental cash flow information: Interest paid $ $ Income taxes paid Supplemental non-cash flow information: Transfers from loans to other real estate owned Transfers from loans and other real estate owned to SBA receivable Preferred stock dividends payable at year end See accompanying notes to consolidated financial statements. 8 CENTRAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) (Unaudited) NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Principles of Consolidation:The consolidated financial statements include the accounts of Central Bancorp, Inc. (“Bancorp”), and its wholly-owned subsidiary, United Central Bank (the “Bank”) collectively referenced as “the Company.”As more fully described in a subsequent note, on July 31, 2009, the Bank acquired certain assets and assumed certain liabilities from the Federal Deposit Insurance Corporation (“FDIC”) as receiver of Mutual Bank (the “acquisition”).All intercompany accounts and transactions have been eliminated. These financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the yearended December31, 2013.Accordingly, the financial statements do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation.The interim consolidated financial statements included herein are unaudited but reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the consolidated balance sheet and results of operations for the interim periods presented. The results of operations for the period ended June 30, 2014 are not necessarily indicative of the results to be expected for the full year. Nature of Operations:Currently, the Bank principally generates commercial, commercial real estate, and residential real estate loans, and receives deposits from customers.As of June 30, 2014, the Bank had a network of twenty-three full service branches.Seven branches are located in northern Illinois; nine branches are located in Texas in the Dallas, Houston, and Austin areas; two branches are located in the Washington D.C. area; three branches in California; and there is one branch each in Edison, New Jersey and Staten Island, New York, respectively.The Bank also has two fully operating regional operation centers: one located in the Dallas, Texas area and another located in the Chicago, Illinois area.During 2013, the Bank closed one branch in Norcross, Georgia.The Bank operates under a state banking charter subject to regulation by the Texas Department of Banking and the FDIC.The Company was subject to regulation by the Federal Reserve Board.As further discussed in Note K, effective August 31, 2014, the Company was acquired by Hanmi Financial Corporation. Use of Estimates:In preparing the financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, realization of deferred tax assets, classification of impaired loans, carrying value of other real estate owned and impaired loans, future cash flows of acquired loans, loss share receivable and indemnification asset, determination of liabilities associated with post-retirement benefits, recognition and measurement of tax positions, contingent liabilities and valuation of financial instruments.For acquired loans and acquired other real estate owned, actual cash flows that differ from initial, projected cash flows could have a material impact on future performance.A subsequent footnote discusses certain material litigation matters. Subsequent Events:The Company has evaluated subsequent events for recognition and disclosure through November 7, 2014, which is the date the financial statements were available to be issued. (Continued) 9 CENTRAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) (Unaudited) NOTE B - LOSS SHARE RECEIVABLE AND INDEMNIFICATION ASSET On July 31, 2009, the Bank purchased certain assets and assumed certain liabilities from the FDIC, acting as receiver of Mutual Bank.The FDIC was appointed as receiver of Mutual Bank after the Illinois Department of Banking closed Mutual Bank on that same date.The Bank acquired 12 branches in Illinois, Texas, New York and New Jersey.The acquisition was consummated in order to expand the Bank’s loan portfolio and customer base. As part of the acquisition, the Bank entered into Single Family and Commercial Shared-Loss Agreements (“SLAs”) with the FDIC. In the event that the Bank realizes a loss on certain loans and other real estate owned (“covered assets”) as provided under the SLAs, those losses as well as 90 days of lost interest and certain qualifying expenses, are reimbursable (“reimbursable losses”) from the FDIC.From the date of the acquisition, the Single Family and Commercial SLAs are effective for 10 years (expiring September 30, 2019) and 5 years (expiring September 30, 2014), respectively.Under the terms of the SLAs, the FDIC will reimburse United Central Bank for 80percent of net losses incurred up to $611,000 and 95percent of any net losses exceeding that amount. In addition, there are three year recovery periods which begin at the expiration SLA periods. During these periods, 80% of any recoveries of previously charged-off and reimbursed SLA loans need to be reimbursed to the FDIC. As a result of the Single Family and Commercial Shared-Loss Agreements with the FDIC, the Bank recorded, at acquisition, a receivable of $429,678 which was designated as an indemnification asset.As losses on covered assets are identified, they will be reported to the FDIC periodically.Shared-loss payments by the FDIC will reduce the amount of the receivable. The change in the Bank’s loss share receivable and indemnification asset were as follows: June 30, June 30, Loss share receivable and indemnification asset, January 1 $ $ Cash collected from FDIC ) - Increases attributable to higher projected credit losses - Decreases attributable to recoveries/lower projected credit losses ) - Reimbursable expenses and other claims Loss share receivable and indemnification asset, June 30 $ $ The following is a summary of claims made by the Bank that have been paid from July 31, 2009 through June 30, 2014: Charge-offs, net $ Reimbursable lost accrued interest Reimbursable expenses Offsetting income ) Total claims made to the FDIC Current reimbursable loss share percentage 80
